DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 04/14/2021. Claims 1-2, 4-16, and 18-19 are amended. Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 was filed after the mailing date of the 04/28/2021 of  Notice of Allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to a method includes generating a user profile for an authorized user of a mobile device based on behavior patterns associated with the authorized user. The method also includes detecting subsequent user behavior of a particular user during an attempt by the particular user to access the mobile device. The method also includes comparing the subsequent user behavior to the behavior patterns of the user profile to determine whether the 
Regarding claim 1, although the prior art of record teaches generating, at a processor of a mobile device, a user profile for an authorized user of the mobile device based on behavior patterns associated with the authorized user, the behavior patterns determined based on historical data indicating past user behavior of the authorized user; detecting subsequent user behavior of a particular user attempting to gain access to the mobile device by a login process; and responsive to determining that the particular user is a potential unauthorized user based on a comparison of first metrics of the behavior patterns of the user profile to second metrics of the subsequent user behavior during the login processsecurity level being violated, and wherein the first Page 2 of 12U.S. App. No.: 15/648,310Atty. Dkt. No.: 17-0545-US-NP countermeasure and the second countermeasure are distinct.
None of the prior art, alone or in combination teaches wherein the behavior patterns comprise mobile device usage time patterns of the authorized user; wherein the first countermeasure comprises: prompting the potential unauthorized user to touch a particular portion of the mobile device, the particular portion of the mobile device comprising a scanner; scanning a fingerprint of the potential unauthorized user while the unauthorized potential user touches the particular portion of the mobile device; and transmitting identity data based on the fingerprint to a second device; wherein the second countermeasure comprises: providing false data in response to commands issued by the potential unauthorized user to engage the potential unauthorized user with the mobile device; and generating information about the potential unauthorized user while the potential unauthorized user is engaged with the mobile device, the information including the fingerprint of the potential unauthorized user, a voice signature of the potential unauthorized user, or both in view of the other limitations of claim 1.
Regarding claim 16, although the prior art of record teaches a memory storing a user profile for an authorized user of a mobile device, the user profile generated based on behavior patterns associated with the authorized user, the behavior patterns determined based on historical data indicating past user behavior of the authorized user,; a processor coupled to the memory, the processor configured to: detect subsequent user behavior of a particular user attempting to gain access the mobile device by a login process; and  in response to a determination that the particular user is a potential unauthorized user based on a weighted comparison of first metrics of the behavior patterns of the user profile to second metrics of the subsequent user Page 6 of 12U.S. App. No.: 15/648,310Atty. Dkt. No.: 17-0545-US-NP behavior during the login process and responsive to granting access to the mobile device based on the login process: detect activity by the potential unauthorized user after access to the mobile device has been granted; determine a security level being violated by the activity, wherein a first security level is associated with a first post-access activity by the potential unauthorized user, wherein a second security level is associated with a second post-access activity by the potential unauthorized user, and wherein the first post-access activity is distinct from the second post-access activity; select a particular countermeasure of a plurality of countermeasures based on the security level, wherein the plurality of countermeasures comprise a first countermeasure to be performed responsive to the first security level being violated and a second countermeasure to be performed responsive to the second security level being violated, and wherein the first countermeasure and the second countermeasure are distinct.
None of the prior art, alone or in combination teaches wherein the behavior patterns comprise mobile device usage time patterns of the authorized user; wherein the first countermeasure comprises: prompting the potential unauthorized user to touch a particular portion of the mobile device, the particular portion of the mobile device comprising a scanner; scanning a fingerprint of the potential unauthorized user while the unauthorized potential user touches the particular portion of the mobile device; and transmitting identity data based on the fingerprint to a second device; wherein the second countermeasure comprises: providing false data in response to commands issued by the potential unauthorized user to engage the potential unauthorized user with the mobile device; and Page 7 of 12U.S. App. No.: 15/648,310Atty. Dkt. No.: 17-0545-US-NP generating information about the potential unauthorized user while the potential unauthorized user is engaged with the mobile device, the information including the fingerprint of the potential unauthorized user, a voice signature of the potential unauthorized user, or both in view of the other limitations of claim 16.
Regarding claim 19, although the prior art of record teaches generating a user profile for an authorized user of a mobile device based on behavior patterns associated with the authorized user, the behavior patterns determined based on historical data indicating past user behavior of the authorized user,; detecting subsequent user behavior of a particular user attempting to gain access to the mobile device by a login process; and responsive to determining that the particular user is a potential unauthorized user based on a weighted comparison of the subsequent user behavior during the login process to the behavior patterns of the user profile and responsive to granting access to the mobile device based on the login process: detecting activity by the potential unauthorized user after access to the mobile device has been granted; Page 8 of 12U.S. App. No.: 15/648,310Atty. Dkt. No.: 17-0545-US-NP determining a security level being violated by the activity, wherein a first security level is associated with a first post-access activity by the potential unauthorized user, wherein a second security level is associated with a second post-access activity by the potential unauthorized user, and wherein the first post-access activity is distinct from the second post- access activity; selecting a particular countermeasure of a plurality of countermeasures based on the security level, wherein the plurality of countermeasures comprise a first countermeasure to be performed responsive to the first security level being violated and a second countermeasure to be performed responsive to the second security level being violated, and wherein the first countermeasure and the second countermeasure are distinct.
None of the prior art, alone or in combination teaches wherein the behavior patterns comprise mobile device usage time patterns of the authorized user; wherein the first countermeasure comprises: prompting the potential unauthorized user to touch a particular portion of the mobile device, the particular portion of the mobile device comprising a scanner; scanning a fingerprint of the potential unauthorized user while the unauthorized potential user touches the particular portion of the mobile device; and transmitting identity data based on the fingerprint to a second device; wherein the second countermeasure comprises: providing false data in response to commands issued by the potential unauthorized user to engage the potential unauthorized user with the mobile device; and generating information about the potential unauthorized user while the potential unauthorized user is engaged with the mobile device, the information including the fingerprint of the potential unauthorized user, a voice signature of the potential unauthorized user, or both in view of the other limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497